UNITED S'I`ATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

 

)

UNITED STATES OF AMERICA, )
)

)

v. ) Criminal No. 14-cr-65

)

JOSEPH MILES, )
Defendant. )

)

)

ORDER

No objection to the Report and Recommendation of Magistrate lodge G. Michael Harvey
having been filed, it is hereby ADOPTED.

Early termination of defendant’$ probation is DENIED. Defendant Shall Serve the
remainder of his tenn of probabtion until it expires on June 19, 2019.

lt is SO ORDERED.

SIGNED this / "’d‘§y ar April, 2019.

24 ¢. %..a/zc
Royce C. Lamberth

United States District .Tudge

